DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 11-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP 2012-184339 (based on the Japanese document and English translation submitted by Applicant).
JP 2012-184339 discloses a lubricant composition useful as a lubricating layer for a magnetic recording medium (abstract).  Lubricants L-1 and L-2 correspond to formula X-(A-B-D)3 of claim 1 as follows:


    PNG
    media_image1.png
    233
    383
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    301
    470
    media_image2.png
    Greyscale

In each compound, the central linking group X is trivalent.  The central linking group of L-1 is heterocyclic (claim 5) and corresponds to segment (23) in claim 11.  The central linking group of L-2 is a hydrocarbon (claim 2), an aromatic ring (claim 4) and a trivalent atom group having a cyclic planar structure as per claim 6 and corresponds to segment (21) in claim 11.  The central linking group of the third compound is a hydrocarbon (claim 2) and an aliphatic ring (claim 3) and corresponds to segment (20) in claim 11.
Segment A in each compound read on the claimed “linking group including at least one polar group” and further meets the limitations of claims 7-8. Segment B in each compound is a perfluoropolyether and Segment D is each compound is a polar trifluoromethyl group.
With regard to claim 12, the reference does not explicitly disclose the molecular weight of the compounds therein but MW can be calculated given the exact compound structures.  Compound L-2 has a MW of approximately 2619 g/mol ( 81F(19 g/mol) + 78C(12 g/mol) + 12O(16 g/mol) +24H (1 g/mol)). At least this value anticipates the claimed range.  The other compounds disclosed have similar MW that fall within the claimed range of 1000-10000.
With regard to claims 13-14, paragraph [0098] of the English translation submitted by IDS discloses the use of the compounds noted above for a lubricant layer on top of a protective layer in a magnetic recording medium.
With regard to claim 15, see paragraph [0212] of the English machine translation and Table 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, and 9-1 are rejected under 35 U.S.C. 103 as being unpatentable over Valsecchi et al. (US 2013/0237462).
Valsecchi et al. disclose a lubricant composition useful as a lubricating layer for a magnetic recording medium (abstract).  Lubricant T-1a corresponds to formula X-(A-B-D)3 of claim 1 as follows:

    PNG
    media_image3.png
    343
    762
    media_image3.png
    Greyscale

Wherein Rf is:

    PNG
    media_image4.png
    89
    268
    media_image4.png
    Greyscale



Segment A in formula T-1a reads on the claimed “linking group including at least one polar group”  wherein the -O- is polar. 
Segment B is a perfluoropolyether and reads on formula (5) of claim 9 wherein f2” =1 and n2”=0.  Given the teaching of f2” being 1 or 2 and N2” being 0-5, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose any values from the given ranges.
The segments in the compound T-1a that correspond to the claimed D segments are noted as G, G’ and G” in the formula.  Valsecchi discloses that G, G’ and G” are selected from the group consisting of 

    PNG
    media_image5.png
    130
    274
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to choose either segment g2 or g3 for use as G, G’ and G” in the formula T-1a as shown above, in view of the suitability of segments g1-g3. Both g2 and g3 read on segment 7-1 of claim 10.
With regard to claim 12, the reference discloses a MW range that overlaps with the claimed range (see para [0039]).  It would have been prima facie obvious to choose any value from within the prior art preferred range of 500-80,000, including the overlapping portions of 1000-10,000 in view of the suitability of all values within the prior art range.
With regard to claims 13-14, paragraph [0006].


. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valsecchi et al. (US 2013/0237462) in view of JP 2012-184339 (based on the Japanese document and English translation submitted by Applicant).
Valsecchi is silent with regard to the thickness of the lubricant layer disclosed therein.
JP 2012-184339 discloses similar lubricant compositions used for forming a lubricant layer on a magnetic recording medium.  The reference teaches thicknesses that fall within the claimed range were suitable for magnetic recording applications. See paragraph [0212] and Table 1.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a lubricant layer in Valsecchi’s invention having a thickness overlapping with the claimed range, as suggested by JP 2012-184339 in order to form a functional and suitably protective lubricant layer for magnetic recording.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9-1pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Holly Rickman/               Primary Examiner, Art Unit 1785